Citation Nr: 9901344	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-43 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1967 to 
November 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision from the Department of Veterans Affairs (VA) North 
Little Rock, Arkansas, Regional Office (RO).  The September 
1996 decision confirmed a 30 percent rating which was in 
effect for PTSD.

The Board, by means of a March 1998 Remand, sought to further 
develop the evidence of record.  The RO, in September 1998, 
increased the disability evaluation assigned to the veterans 
service-connected post-traumatic stress disorder (PTSD) to 70 
percent and granted a total rating for compensation purposes 
based on individual unemployability.  

The veteran was afforded a hearing at the RO in December 1996 
before a RO hearing officer.


FINDING OF FACT

The PTSD results in the veteran being demonstrably unable to 
obtain or retain employment and social isolation.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent shedular 
rating for service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, Diagnostic Code 
9411 (effective prior to November 7, 1996).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
a 100 percent is warranted for the veterans service-
connected PTSD disability.  Specifically, the veteran 
maintains that the symptoms of his PTSD have been determined 
to be chronic and severe in nature.  See VA Form 9, Appeal to 
Board of Veterans Appeals, dated in October 1996.  In 
addition, it is alleged by the veteran that he experiences 
nightmares, intrusive thoughts, and aggressive behavior; of 
which, such behavior, claims the veteran, precludes him from 
working.  See report of VA Compensation and Pension 
examination, dated in May 1998.  

The Board finds that the veteran's claim for an increased 
rating for PTSD is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In addition to PTSD, Service connection is also in effect for 
shell fragment wound scar to the left leg and a gunshot wound 
scar to the right leg.  The records reflect that the veteran 
was awarded the Purple Heart for wounds sustained while 
engaging the enemy.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In August 1990 the RO granted service connection for PTSD, 
and a 10 percent evaluation was assigned under Diagnostic 
Code 9411 of VAs Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4 (1990).  The 10 percent 
disability evaluation assigned in August 1990 was increased 
to 30 percent in September 1996, and to 70 percent in 
September 1998.  The 70 percent rating assigned in September 
1998 has remained in effect since that rating action.

During the course of the appeal new rating criteria for 
rating psychiatric disabilities were promulgated and have 
been in effect since November 7, 1996.  The Board notes that 
the RO, in rating the veteran in September 1998, considered 
both the old and new criteria.  The Board points out 
that, pursuant to the holding of the Court in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.

Under the old rating criteria for PTSD, Diagnostic Code 9411, 
in effect prior to November 7, 1996, a 70 percent disability 
rating is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  See also Johnson v. Brown, 7 Vet. App. 95 (1994).  

Under the new rating criteria for PTSD, Diagnostic Code 9411, 
effective November 7, 1996, when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships, a 70 percent rating is warranted. 

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411, effective November 7, 
1996.

A review of the VA outpatient treatment records dating back 
to 1989, and including reports of VA hospitalization, reveals 
numerous references to the veteran's PTSD.  

The veteran hospitalized at a VA facility from June to July 
1996.  The report notes that this was his second admission, 
the first being in February 1996.  The report indicates that 
the veteran had a chronic history of PTSD symptoms, a history 
of predominant arousal and re-experiencing symptoms was also 
noted.  It was also noted that he met the diagnostic criteria 
for panic disorder, and that he had a history of recurrent 
depressive symptoms.  On discharge it was reported that even 
though the veteran had made significant progress in coping 
with the PTSD symptoms, the PTSD remained chronic and severe.    

A hearing was conducted at the RO in December 1996.  He 
testified that he had at least 15 to 20 jobs since his 1970 
service separation, and that he experienced nightmares as 
well as night sweats.  He added that he did not socialize.  
He also noted that he was taking numerous medications.  

The record is also noted to contain lay statements submitted 
in February 1997by three individuals who know the veteran.  
These statements provide a description of the veterans 
psychiatric symptoms.

The veteran was afforded a VA psychiatric examination in May 
1998.  At that time the veteran complained of uncontrollable 
violent shaking occurring a couple of times per day.  He 
reported experiencing nightmares 2 to 3 times per night if he 
does not take his medication; he added that some of these 
nightmares were recurring, showing a fellow soldier becoming 
severely injured.  The veteran reported numerous intrusive 
thoughts about the war; he added that he at times also had 
good thoughts.  He noted that he was easily startled, and 
that he was uncomfortable in crowds.  It was also noted that 
the veteran had not worked since 1995, and that he had been 
married and divorced three times.  The examiner indicated 
that the veteran was fully cooperative, giving him no reason 
to doubt any of the provided information.  

The examination showed that the veteran appeared mildly 
dysphoric, with the predominate mood described as depression.  
His affect was appropriate to content.  The examiner further 
reported that the veterans thought processes and 
associations were logical and tight, and that neither 
loosening of associations or confusion was present.  The 
veteran did not know what month it was, but was oriented to 
the date and time.  The veteran did not complain of 
hallucinations and no delusional material was noted during 
the examination.  Insight and judgment were generally 
adequate.  The veteran reported suicidal and homicidal 
ideation, but denied any intent.  The diagnosis was chronic 
PTSD.  A Global Assessment of Functioning Scale (GAF) score 
of 48 was supplied by the examiner.  The examiner commented 
that the veteran showed severe impairments in social and 
occupational functioning.

According to the American Psychiatric Association:Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, a 
GAF score of 48 indicates serious symptoms or serious 
impairment in social and occupational functioning.

A VA social and industrial survey was conducted in May 1998.  
It was reported that the veteran seemed to experience memory 
problems.  He indicated that he suffered from nightmares, to 
include those where he was shot in his legs.  The veteran 
stated that he had only one friend, and that he questioned 
the degree of that friendship.  He noted that his medication 
helped him to control his anger, and that he chose not to be 
around people very much in order to avoid conflict.  He 
reported three suicide attempts in the past, and that he 
continued to think about suicide.  The veteran also indicated 
that he experienced hallucinations, flashbacks (every week or 
two), and daily intrusive thoughts.  He added that he also 
suffered from panic attacks and night sweats.  The VA field 
social worker opined that the symptoms of the veterans PTSD 
were chronic and severe in nature.  He was found to be unable 
to maintain meaningful relationships with the opposite sex; 
his family relationships were noted to be strained.  It was 
further noted that he had difficulty in controlling his anger 
and impulses, together with showing signs of suicidal 
thoughts.  The social worker determined that it did not 
appear as if the veteran would be able to maintain steady 
employment as a result of difficulties he experienced related 
to his PTSD.  

While the case was pending at the Board, additional VA 
medical records were received.  The RO has not had the 
opportunity to review these documents.  These records show 
that the veteran was receiving treatment frequently through 
1998 for PTSD.  He was also receiving individual therapy.  
When treated in November 1998 it was reported that the 
veteran experienced occasional panic attacks and episodes of 
anger.  He had from mood fluctuations.  He experienced 
nightmares two to three times a week and slept four hours a 
night.

To summarize, the current medical evidence shows that the 
PTSD results recurrent nightmares, problems with anger 
control, suicidal thoughts, depression, flashbacks, intrusive 
thoughts, mood fluctuations, and panic attacks.  During the 
May 1998 psychiatric examination, the veteran was unable to 
name the current month.  The evidence indicates that he is 
socially isolated.  In addition, he has not worked since 
1995.  

After reviewing the current medical evidence in conjunction 
with the veterans hearing testimony, it is the Boards 
judgment that the degree of impairment resulting from the 
PTSD more nearly approximates the criteria required for the 
next higher evaluation under diagnostic code 9411, in effect 
prior to November 7, 1996.  Accordingly a 100 percent rating 
is warranted.  See 38 C.F.R. § 4.7.

As previously indicated the RO has not had the opportunity to 
review pertinent VA medical records in conjunction with the 
veterans claim.  However, this decision represents a 
complete grant of the benefit sought.  According, the Board 
finds that the veteran has not been prejudiced.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

A 100 percent evaluation is granted for PTSD, subject to the 
provisions governing the award of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
